The plaintiff in error, defendant below, was charged with manufacturing whisky. Upon the proof adduced he was convicted of an attempt to manufacture whisky, and by the verdict of the jury his punishment was assessed at a fine of $125, and confinement in jail for 30 days.
This conviction rests upon an uncorroborated and imperfect identification of the defendant, on a Sunday, in company with another man at a shinnery mound 2 or more miles from the defendant's home, by a 15 year old boy, son of the officer who made the arrest. This boy testified that he saw the defendant and his companion carry and secrete 2 sacks, supposedly filed with grain, near this shinnery mound.
On Tuesday following, the officers found a large quantity of mash and 2 sacks of bran and chops near this shinnery mound. The owner of the premises was arrested, and entered his plea of guilty to violating the prohibitory law.
The boy companion of the prosecuting witness says he saw no person with sacks on the Sunday in question. The defendant denied the accusation and produced witnesses who testified that he was at his farm home on the afternoon of that Sunday, the time when the prosecuting witness claimed to have seen him at the shinnery mound.
There are other features in the testimony indicating that this may have been a case of mistaken identity. The evidence as a whole is insufficient to support the verdict.
The judgment of the trial court is reversed.
DOYLE and EDWARDS, JJ., concur. *Page 425